Citation Nr: 0322325	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
post-traumatic degenerative changes of the right (dominant) 
wrist, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability rating for 
post-traumatic degenerative changes of the left wrist, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for 
post-traumatic degenerative changes of the left ankle, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After obtaining any records 
identified by the veteran, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
current nature and severity of his 
service-connected disabilities of both 
knees, both wrists and the left ankle.  
Send the claims folder to the examiner 
for review.

The examiner should provide a diagnosis 
as to each service-connected disability.  
If the examining physician determines 
that certain symptomatology is 
attributable to causes other than one of 
the service-connected disabilities, this 
should be made clear in the examination 
report.

The examination should include range of 
motion testing of the knees, wrists, and 
left ankle, to include a description of 
the normal ranges of motion of the knee, 
wrist and ankle.  The examiner is ask to 
specifically opine as to the extent of 
the any subluxation or instability of the 
knees shown, in terms of slight, moderate 
or severe.  Any evidence of ankylosis of 
the wrists (favorable or unfavorable) 
should be reported.  X-ray films of the 
knees, wrists and left ankle should be 
taken in order to determine the presence 
of arthritis.

In conjunction with all of the veteran's 
disabilities (bilateral knees, wrists, 
and left ankle) any evidence of pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted.  Whether there is likely to be 
additional range of motion loss due to 
any of the following should also be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




